Citation Nr: 0811685	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-23 630	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
right foot disorder (claimed as a right arch injury), and if 
so, whether service connection is warranted for the claimed 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and July 2004 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Columbia, South Carolina.  The 
veteran testified before the undersigned Veterans Law Judge 
in March 2008; a transcript of that hearing is associated 
with the claims folder.


FINDINGS OF FACT

1.  An August 1959 rating decision denied the veteran's claim 
of entitlement to service connection for a right foot 
disorder.  The veteran was notified of his appellate rights, 
but did not file a notice of disagreement.

2.  Evidence received since the August 1959 rating decision 
relates to an unestablished fact necessary to substantiate 
the previously denied claim.  

3.  The competent evidence does not demonstrate that any 
current right foot disorder, including pes planus, 
talonavicular arthritis, plantar fasciitis, or heel spur 
syndrome, manifested during service, within one year of 
service, or that is otherwise related to an in-service injury 
or event.  

4.  VA notified the veteran of the evidence needed to 
substantiate his claim of entitlement to service connection 
for PTSD, explained to him who was responsible for submitting 
such evidence, and obtained and fully developed all evidence 
necessary for an equitable disposition of the claim decided 
herein.

5.  The competent evidence does not establish that the 
veteran engaged in combat with the enemy.

6.  There is no competent evidence of record corroborating 
the veteran's claimed in-service stressors.

7.  The veteran does not have PTSD as the result of a 
verified stressor from service.


CONCLUSIONS OF LAW

1.  The August 1959 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
right foot disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1003 (2007).

2.  Evidence received since the August 1959 rating decision 
in connection with veteran's request to reopen a claim of 
service connection for a right foot disorder is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  A right foot disorder (claimed as a right arch injury) 
was not incurred in or aggravated by the veteran's active 
duty military service, nor may it be presumed to have been 
incurred in or aggravated active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

With respect to the veteran's request to reopen a previously 
disallowed claim, the Court of Appeals for Veterans Claims 
(Court) has proscribed notice that should be tailored to the 
veteran's specific claim.  In Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that in order to successfully reopen 
a previously and finally disallowed claim, the law requires 
the presentation of a special type of evidence - evidence 
that is both new and material.  The terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary VCAA notice.  In this 
regard, August 2003, February 2006, and March 2006 letters 
notified the veteran of the evidence and information 
necessary to substantiate claims of entitlement to service 
connection for a right foot disorder and PTSD.  More 
specifically, the August 2003 and February 2006 letters 
provided the veteran with information regarding the basic 
elements of service connection and the March 2006 letter 
provided information regarding the establishment of a 
disability rating and an effective date in accordance with 
Dingess, supra.  The August 2003 and February 2006 letters 
also advised the veteran of the types of evidence VA would 
assist him in obtaining, identified the veteran's own 
responsibilities with regard to identifying relevant 
evidence, and asked that he submit any pertinent evidence in 
his possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the February 2006 letter provided appropriate notice 
regarding what constituted new and material evidence, and 
specifically informed the veteran of the basis for the 
previous denial of his claim of entitlement to service 
connection for a right foot disorder.  

The Board observes that only the VCAA notice provided in the 
August 2003 letter was sent to the veteran prior to the 
initial adjudication of the corresponding claim (PTSD).  
However, to the extent that remaining notice letters were not 
sent to the veteran prior to the initial adjudication of his 
claims in accordance with Pelegrini II, the Board finds that 
any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an error is 
identified as to any of the four notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  The notice provided to the 
veteran in the February and March 2006 letters fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, both of the 
veteran's issues were readjudicated.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  In this regard, the veteran's service 
medical records are associated with the claims folder, as 
well as all pertinent VA and private treatment records.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  

No VA examinations were provided with respect to the 
veteran's claimed disabilities.  However, the Board finds 
that VA examinations are not required because there is 
sufficient competent medical evidence to decide the veteran's 
claims.  See 38 C.F.R. § 3.159(c)(4) (2007).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed in more 
detail below, the veteran has not presented sufficient 
evidence to verify his claimed PTSD stressors.  Thus, any 
issue as to whether those stressors are related to his 
current diagnosis of PTSD is moot, and a VA examination to 
provide this opinion is not necessary.  Regarding his claimed 
right foot disorder, the veteran has not presented evidence, 
other than his own lay statements, indicating a relationship 
between an in-service injury and a current right foot 
disorder.  As such statements are not competent, the Board 
finds that the record lacks evidence related to the third 
McLendon element; VA's duty to provide an examination is 
therefore not triggered.  See Espiritu v. Derwinski, 2 Vet 
App 492 (1992) (lay persons are not competent to provide 
evidence regarding the etiology of a disease or disability).

Analysis

Initially, the Board observes that prior to this appeal being 
certified in December 2007, Augusta VA Medical Center (MC) 
treatment records dated February through July 2007 were 
associated with the claims folder without a waiver of review 
by the agency of original jurisdiction (AOJ).  The Board has 
carefully reviewed this evidence and concludes that the 
information contained in these treatment records does not 
reference the disabilities involved in the veteran's current 
claims on appeal.  Furthermore, such evidence is not material 
to the bases for the Board's determination.  Therefore, this 
evidence is not "pertinent" as defined at 38 C.F.R. § 
20.1304(c) (2007), and a remand for AOJ consideration is not 
required.

I. New and Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2007), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran was previously denied entitlement to service 
connection for a right foot disorder by an August 1959 rating 
decision.  The claim was denied on the basis that there was 
no evidence of any treatment for a right foot disorder or 
right foot injury during service and considered statements 
from the veteran as well as his service medical records.  The 
veteran did not appeal this decision, and the August 1959 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1003 (2007).

In August 2002 the veteran filed to reopen his claim for 
entitlement to service connection for a right foot disorder 
(also claimed as a right arch injury).  A December 2002 RO 
rating decision denied the veteran's application to reopen 
due to lack of new and material evidence.  The veteran was 
again notified of his appellate rights, and perfected an 
appeal of this issue.  New evidence received since the 
January 2005 rating decision includes more statements from 
the veteran, including testimony at a March 2008 Board 
hearing, various buddy and lay statements, private treatment 
records pertaining to the veteran's right knee and prostate 
cancer (Dr. Turner, Lakelands Orthopaedic, Dr. Cone), and 
treatment records from the VAMC in Augusta dated 1998 through 
July 2007.  

After careful consideration, the Board concludes that this 
newly received evidence relates to an unestablished fact 
necessary to substantiate the veteran's claim; thus, it is 
material.  Specifically, the veteran's lay statements, which 
are presumed credible for purposes of reopening, describe an 
in-service injury to his right foot.  Justus v. Prinicipi, 3 
Vet App 510 (1992).  He testified at his March 2008 hearing 
that he injured his right foot/arch in September/October 1951 
while participating in a speed march, but that he did not 
seek treatment for this injury.  Hearing Transcript, pp. 15-
6.  In support of his statements, the veteran submitted a 
buddy statement from A.A., dated March 25, 2003, which states 
the veteran "hurt his foot and ankle...and it still giving 
[sic] him trouble."

Such evidence clearly relates to the reasons for the previous 
denial in August 1959.  As such, the Board concludes that the 
veteran's request to reopen the previously disallowed claim 
of entitlement to service connection for a right foot 
disorder (claimed as a right arch injury) should be granted.  
38 C.F.R. § 3.156(a).

II. Service Connection

A. Right Foot Disorder (Claimed as a Right Arch Injury)

As discussed above, the veteran asserts that he injured his 
right foot during service which led to the development of a 
current foot disability.  However, after careful review of 
the evidence of record, the Board concludes that a 
preponderance of the competent evidence is against his claim, 
and that such evidence does not establish an in-service 
injury to the veteran's right foot, nor does it relate any 
current foot disorder, including pes planus, talonavicular 
arthritis, plantar fasciitis, or heel spur syndrome, to the 
veteran's active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

The veteran testified at a March 2008 hearing before the 
undersigned that he injured his right foot/arch in 
September/October 1951 while participating in a speed march, 
but that he did not seek treatment for this injury.  Hearing 
Transcript, pp. 15-6.  However, he also stated that he 
complained of right leg pain at discharge which he related to 
his right foot injury.  Yet, a review of the veteran's March 
1953 service separation examination report fails to show any 
such complaints or clinical abnormalities of the right lower 
extremity or foot.  The Board notes that service medical 
records dated in October and November 1952 reflect that the 
veteran complained of an aching right leg during service; 
however, the areas specified were the thigh, calf, and knee.  
No mention was made of any right foot pain.  

The veteran has not asserted that his injury occurred during 
combat.  Thus, while he is competent to report that he 
experienced an in-service right foot injury, the Board 
observes that his lay statements alone need not be accepted 
as sufficient to establish such injury.  Cf., U.S.C.A. § 
1154(b) (West 2002) (satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof that the incident 
occurred if it is consistent with the circumstances, 
conditions or hardships of such service, even though there is 
no official record of such incurrence or aggravation).  The 
Board acknowledges that the veteran submitted a buddy 
statement from A.A., dated March 25, 2003, that states the 
veteran "hurt his foot and ankle...and it still giving [sic] 
him trouble."  However, no details are given as to when and 
how the veteran hurt his right foot, and the Board notes that 
A.A. does not expressly indicate that the veteran's injury 
occurred during service.  Such evidence, therefore, cannot be 
accepted as competent evidence corroborating the veteran's 
account of an in-service right foot injury.

Regardless of whether an in-service injury occurred or not, 
there is no indication in the claims file that the veteran 
has medical training.  As such, he is not competent to state 
that any in-service right foot injury resulted in a chronic 
right foot disability.  See Espiritu, supra.  The Board finds 
the absence of any competent evidence of an in-service 
chronic right foot disability weighs against the veteran's 
claim that any current right foot disability is related to an 
in-service injury or event.  

The Board acknowledges that the veteran filed his initial 
claim of entitlement to service connection for a right foot 
disability in July 1959.  However, such evidence alone is 
insufficient to establish service connection.  In this 
regard, the veteran's first claim for a right foot disorder 
was filed approximately six years after service separation.  
At such time there was no indication that the veteran had a 
diagnosed right foot disability nor are there medical records 
showing continued complaints or treatment since service.  
Rather, the first competent evidence of a diagnosed right 
foot disability (other than cold injury residuals which the 
veteran is already service-connected for) in the record is a 
July 2003 VA medical record which indicates a diagnosis of 
pes planus.  Earlier records show treatment for complaints of 
foot pain and borderline pes planus.  See, VA Podiatry 
Consult dated June 1, 2001; VA Primary Care Note dated 
February 8, 2002; VA Podiatry Note dated March 4, 2002.  In 
October 2003, and no sooner, X-rays show talonavicular 
arthritis.  See Lakelands Orthopaedic X-ray Interpretation 
Report dated October 15, 2003.  See also VA Podiatry Consult 
dated June 1, 2001.

Right foot pain, without evidence of a diagnosed disorder, is 
not a disability for the purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, the current evidence of record fails to show a 
right foot disability for nearly 50 years after service 
separation.  Nevertheless, even if it were to assume that the 
veteran was diagnosed with a right foot disorder in 1959, and 
did not just experience right foot pain, the Board finds that 
even a six year gap in time weighs against establishing 
service connection on the basis of chronicity or continuity 
of symptomatology.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

In the absence of evidence of a chronic right foot disability 
characterized by symptomatology since service, the veteran 
must establish a nexus between a current right foot disorder 
and service.  However, the veteran testified before the 
undersigned that no physician has ever told him that his 
current right foot problems are related to any in-service 
incident.  Hearing Transcript, p. 19.  The veteran's post-
treatment records have also been carefully reviewed, and 
there is no opinion of record regarding the etiology of any 
of his current right foot problems (other than his cold 
injury residuals which he is already service-connected for).  
While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality for the Board to consider 
granting service connection.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

Thus, with consideration of the lack of competent evidence of 
an in-service right foot disability, the length of time 
following service prior to a recorded diagnosis of a right 
foot disorder, and the absence of any medical opinion 
suggesting a causal link to the veteran's service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for a right foot 
disorder (claimed as a right arch injury).  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


B. PTSD

The veteran contends that, while serving in Korea, he was 
exposed to numerous traumatic events.  Specifically, he 
alleges the following events: (1) in July 1952, while docked 
at Manila on his way to Korea, a shipmate was shot to death 
during a card game and the veteran, who had not witnessed the 
shooting, saw the body lying on the floor bleeding; and (2) 
in October or November 1952 the veteran repaired a truck 
which was apparently carrying dead bodies; the veteran saw 
blood flowing from the truck, but no dead bodies; (3) an 
"enemy bomb exploding in a pile of crushed stone during a 
duty assignment at the construction" of the Teal Bridge 
between July 1952 and February 1953.  See Hearing Transcript, 
pp. 4-8; see also VA Form 9 dated in June 2005; Stressor 
Statement received September 3, 2008.  In addition to the 
above events, the veteran indicated that he felt that he was 
target for the enemy working at night under the lights and 
that the noise from the artillery unit in front of his unit 
terrified him.  VA Form 9 dated in June 2005.  Finally, the 
veteran stressor information, submitted in September 2003, 
details between July 1952 and February 1953.  In sum, the 
veteran asserts that the specific events described above, 
combined with the general trauma of serving in Korea, 
resulted in his current diagnosis of PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2007).  
With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2007).

Although a May 2003 VA psychology consult indicated that the 
veteran's alleged stressors did not identify a traumatic 
stressor meeting criterion A of the diagnostic criteria for a 
DSM-IV diagnosis of PTSD, VA mental health records dated 
October 2003 through the present note a diagnosis of PTSD.  
Moreover, a November 2005 VA mental health clinic note lists 
an Axis I diagnosis of PTSD, chronic.  Based on such 
evidence, and affording the veteran all reasonable doubt, the 
Board concludes that the record reflects a current diagnosis 
of PTSD based on DSM-IV criteria.  This diagnosis appears to 
be based on general trauma from serving in Korea.  

The Board observes that the veteran has never asserted that 
that he should be afforded status as a combat veteran.  In 
fact, he denied any direct combat activity at a May 2003 VA 
psychology consultation.  Furthermore, the Board has reviewed 
the veteran's personnel records, and based on a lack of any 
decoration or award signifying combat and records indicating 
a non-combat military occupational specialty, concludes that 
the evidence of record does not support the conclusion that 
he engaged in combat with the enemy.  

The Board notes that service connection for PTSD in the case 
of a non-combat veteran may not be based on general trauma of 
service.  In this regard, because the veteran must provide 
credible supporting evidence of the occurrence of his claimed 
in-service stressor(s) he must provide details regarding a 
specific stressor event(s).  See 38 C.F.R. § 3.304(f) (for 
non-combat veteran's lay testimony alone will not be enough 
to establish the occurrence of his alleged stressors).  See 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996); West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

As previously mentioned, the veteran has provided few details 
regarding his stressful experiences in Korea.  With respect 
to the incident in which he repaired a truck which was 
apparently carrying dead bodies, the Board finds such 
stressor to be anecdotal in nature, and thus, in no way 
verifiable.  Similarly, the Board cannot verify the veteran's 
general feelings of being a target while working at night or 
being terrified by the artillery noise as these are feelings, 
not events.  As such, these claimed stressors cannot support 
the veteran's claim of entitlement to service connection for 
PTSD.  

The incident in which the veteran observed his shipmate's 
dead body on the floor, however, is verifiable.  
Unfortunately, the veteran has been unable to provide VA with 
a complete first or last name for this individual.  See 
Stressor Statement received September 2, 2003.  Since the 
veteran testified at the March 2008 hearing that this 
shipmate was assigned to a different unit, there is no way 
for VA to request verification without more specific 
information.

As noted above, the veteran asserts that there was a bombing 
attack at the Teal Bridge sometime between July 1952 and 
February 1953 while his unit, Company B of the 84th Engineer 
Construction Battalion, was present.  The Board observes that 
this claimed stressor directly contradicts his March 2008 
testimony that his unit never received attack or sniper fire.  
Moreover, without a three month window, VA has no duty to 
request verification from the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)).  Regardless, the 
Board finds that the history of the Teal Bridge submitted by 
the veteran in March 2008 with a waiver of AOJ review clearly 
shows that no such attack occurred.  In this regard, this 
history states that the Teal Bridge was completed in July 
1952 and "provided eight years of useful service before it 
was removed in late 1961."  The Board acknowledges that the 
veteran highlighted a number of other incidents involving 
other nearby bridges; however, these incidents, including a 
friendly fire attack on the Freedom Gate footbridge, occurred 
in late 1951 or early 1952, prior to the veteran's arrival in 
Korea.  

The Board is sympathetic to the veteran's statements and 
testimony regarding these events and their impact on his 
life.  It has carefully considered his statements regarding 
his claimed stressors and ensured that all avenues of 
verification have been exhausted.  However unfortunate, 
though, the Board cannot grant service connection for PTSD 
without credible, supporting evidence of specific stressful 
experiences in Korea and/or service.  The Board is satisfied 
that VA has assisted the veteran in every way possible at 
this time.  Without more specific information regarding his 
claimed incidents, verification is impossible.  Therefore, 
inasmuch as VA is unable to confirm that any of the veteran's 
alleged stressors actually took place, he is unable to meet 
one of the criteria necessary in order to establish 
entitlement to service connection for PTSD.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for a right foot 
disorder (also claimed as a right arch injury) is granted.

Entitlement to service connection for a right foot disorder 
(also claimed as a right arch injury) is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


